Citation Nr: 0407663	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for avascular 
necrosis of the left hip, rated as 30 percent disabling prior 
to January 7, 2003.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  


REMAND

Upon review of the evidentiary record, the Board notes that 
service connection was granted for avascular necrosis of the 
left hip in a September 1989 rating decision; a 10 percent 
disability rating was assigned in conjunction with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5099 and 
5255 (1988).  

Since that time, the veteran's left hip disability rating has 
been increased from 10 to 30 percent.  The Board notes that 
as a result of the veteran undergoing a total hip 
replacement, the veteran has been assigned a temporary total 
rating, effective January 7, 2003.  The veteran asserts that 
prior to the surgery, his disability should have been rated 
higher than the then assigned 30 percent rating.  
Additionally, he maintains that as a result of his hip 
disability, his ability to obtain and maintain gainful 
employment has been impaired.  He thus asks not only for an 
increased evaluation but also a total disability evaluation 
based on unemployability due to his service-connected 
disabilities.

Per the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).   

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(a).

The record reflects that the veteran informed the VA that he 
had received treatment from the William Jennings Bryan Dorn 
VA Medical Center in Columbia, South Carolina, and from a 
medical facility located at Garners Ferry Highway, also in 
Columbia, South Carolina.  He further insinuated that he 
obtained treatment from an US Army hospital in Columbia, 
South Carolina.  The Board notes that the Army hospital 
located in Columbia is on Fort Jackson and the name of said 
facility is Moncrief Army Community Hospital.  He also 
indicated that he had undergone treatment for a non-hip 
disability at the Bay Pines VA Medical Center in St. 
Petersburg, Florida.  Nevertheless, upon further reviewing of 
the claims folder, it does not appear that all of the records 
from the above named care providers have been obtained and 
included in the claims folder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Thus, the claim is remanded for the purpose of 
obtaining those records, especially those under the 
jurisdiction of the federal government.  It is further noted 
that such records may provide a more complete physical 
description of the veteran's disability prior to January 7, 
2003, and as such, the claim must be remanded for the 
purposes of obtaining those documents.  

Additionally, the Board notes that the veteran's statement of 
the case (SOC) and a letter provided to the veteran in 
November 2001 reflect either a direct or indirect reference 
to the VCAA.  However, neither one of the documents 
specifically notify the veteran of the particular evidence he 
must provide in order to prevail with his request for 
benefits.  With respect to the VCAA letter, the letter 
mentions the veteran's claim for a total disability rating 
but it is silent as to his claim for an increased evaluation 
for his hip disability.  Also, neither document specifically 
informs the veteran of any evidence that might not be of 
record but which may assist the VA in processing his claims.  
It is further noted that neither document, in discussing the 
veteran's claim for a total rating, explains in detail why 
the veteran was not afforded an extraschedular evaluation.  
That is, the RO failed to inform the veteran as to why his 
case was not exceptional or unusual such as to render 
impractical the application of the regular schedular 
standards and why it would not forward his claim to the 
Director, Compensation and Pension Service.  It further did 
not notify the veteran, in accordance with the VCAA, what 
evidence he could submit that would substantiate his claim 
that his case was exceptional or unusual.  Accordingly, the 
Board finds that VA has not satisfied its duty under the VCAA 
to notify and assist the appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Furthermore, the veteran underwent a detailed orthopedic 
examination of his hip in March 2002 at the VA Medical 
Center.  However, that examination does not appear to have 
sufficiently complied with the requirements delineated by the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
review of the examination report does not show the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  Based upon the evidentiary 
record in the instant case, as discussed above, and in light 
of the applicable provisions of the VCAA, it is the Board's 
opinion that such an addendum to the examination should be 
accomplished before the Board issues a determination on the 
merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues on 
appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 1999 to the present) received 
for his left hip, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  Thereafter, the RO should forward the 
veteran's claim folder to the VA Medical 
Center.  The RO should request that Dr. 
William Oros review the examination 
performed on March 16, 2002.  The 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability, including weakened movement, 
excess fatigability, or incoordination, 
during flare-ups or on use in accordance 
with DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The report 
should be prepared as an addendum to the 
March 16, 2002, examination document.  
The examiner should render an opinion 
whether the service-connected disability 
alone prevents employment.  If the RO 
finds that additional VA examinations are 
necessary in order to decide the claims, 
such examinations should be scheduled and 
conducted.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

After the above requested action has been completed, the RO 
should readjudicate the appellant's claims.  Further, the 
RO's consideration of referring the service-connected claim 
for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) must be documented on readjudication.

If the benefits sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
appellant, and he should be afforded the appropriate period 
of time to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  No action 
is required of the veteran until he is contacted by the RO.  
The purpose of this REMAND is to ensure due process and to 
obtain additional clarifying medical evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




